Web Site Design Contract This AGREEMENT is dated and in effect as of the 14th of January, hereafter referred to as "Client" and hereafter referred to as "Consultant." This agreement is with respect to the re-design of Company Name's website, hereinafter referred to as the "Work." Whereas, Consultant is a professional web designer of good standing; Whereas, Client wishes Consultant to create certain Work described more fully herein; and Whereas, Consultant wishes to create such Work; Now, therefore, in consideration of the foregoing premises and the mutual covenants hereinafter set forth and other valuable considerations, the parties hereto agree as follows: CONFIDENTIALITY: The Client and Consultant may disclose confidential information one to the other to facilitate work under this Agreement. Such information shall be so identified in writing at the time of its transmittal, and shall be safeguarded and not disclosed to third parties by the receiving party. Confidential information shall not include information that: 1. is already known to the party to which it is disclosed; 2. is or becomes part of the public domain without breach of this Agreement; 3. is obtained from third parties, which have no obligations to keep confidential to the parties to this Agreement. DESCRIPTION OF WORK: The description of work has been agreed upon between consultant and the client. PAYMENT SCHEDULE: The full length of this contract is as follows: Starting date is 1st day of January and estimated completion date is March 24 for the total amount of $1,000. DUE DATES: Consultant agrees to deliver samples of design periodically throughout the development process. Consultant will make every effort to meet agreed upon due dates. The Client should be aware that failure to submit required information or materials may cause subsequent delays in the production. Client delays could result in significant delays in delivery of finished work. FEES & ADDITIONAL SERVICES: Changes in client input or direction or excessive changes will be charged at $50/hr. Any work the Client wishes Consultant to create, which is not specified in the DESCRIPTION section of this agreement will be considered an additional service.
